Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000017
                                                         06-MAR-2012
                                                         10:00 AM



                         NO. SCPW-12-0000017


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    CHRIS GRINDLING, Petitioner,


                                 vs.


    THE HONORABLE SHACKLEY F. RAFFETTO, JUDGE OF THE CIRCUIT

   COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I, Respondent.


                         ORIGINAL PROCEEDING

                       (S.P.P. NO. 10-1-0011)


             ORDER DENYING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the motion for reconsideration of


the February 21, 2011 order denying the petition for writ of


mandamus,


          IT IS HEREBY ORDERED that the motion for


reconsideration is denied.


          DATED: Honolulu, Hawai'i, March 6, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna